Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/21, 03/01/21, 09/08/20 and 06/17/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.) Response to Arguments
i.) Applicant’s arguments, see Pages 7-11, filed 09/13/21, with respect to the 112 and 101 rejections have been fully considered and are persuasive.  In view of the amendments to the claims (09/13/21), the 101 and 112 rejections have been withdrawn. 

ii.) Applicant's arguments filed 09/13/21 with respect to the prior-art rejections have been fully considered but they are not persuasive. However, in view of the Examiner’s Amendment, claims 1-7 and 15-22 are in condition for allowance. 




4.) EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Home Yang-Hsien Hsu (Reg. No.: 76,043) on 11/22/21.

The application has been amended as follows: 

1. (Currently Amended) A video producing method, applied to an electronic device, comprising: 
acquiring keywords set by a user, wherein the keywords comprise a participant and a participation even;
determining multiple photographing tasks and a trigger condition for each of the photographing tasks according to the keywords;
prompting, according to the trigger condition, the user to perform photographing corresponding to a photographing task, so as to obtain plurality of photos; and 
generating a video file according to the plurality of photos, 
wherein the trigger condition comprises a time condition, a geographical condition and/or a weather condition,
if the trigger condition is met, generating a prompt interface displaying the photographing tasks to prompt the user to start a camera for photographing.

3. (Currently Amended) The video producing method according to claim 1, 
wherein prompting, according to the trigger condition, the user to perform photographing corresponding to the photographing task comprises:
acquiring current time, current geographical position and/or current weather;
detecting whether the current time, the current geographical position and/or the current weather meet the trigger condition; and 


16. (Currently Amended) An electronic device, comprising a processor and a memory, wherein the processor is electrically connected to the memory, the memory is configured to store instructions and data, and the processor is configured to:
acquire keywords set by a user, wherein the keywords comprise a participant and a participation event; 
determine multiple photographing tasks and a trigger condition for each of the photographing tasks according to the keywords; 
prompt, according to the trigger condition, the user to perform photographing corresponding to a photographing task, so as to obtain a plurality of photos; and 
generate a video file according to the plurality of photos,
,
if the trigger condition is met, generate a prompt interface displaying the photographing tasks to prompt the user to start a camera for photographing.

18. (Currently Amended) The electronic device according to claim 16, wherein the processor is further configured to:
acquire current time, current geographical position and/or the current weather;
detect whether the current time, the current geographical position and/or the current weather meet the trigger condition; and 


22. (Currently Amended) The electronic device according to claim 20, wherein the processor is further configured to:
determine a quantity of the plurality of photos;
select an animation template corresponding to the quantity; and 
fill the plurality of photos into the animation template in a mapping mode.




5.) Allowable Subject Matter
Claims 1-7 and 15-22 are allowed.

The following is an examiner’s statement of reasons for allowance: 

In regard to independent Claim 1, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A video producing method, applied to an electronic device, comprising: 
determining multiple photographing tasks and a trigger condition for each of the photographing tasks according to the keywords;
wherein the trigger condition comprises a time condition, a geographical condition and/or a weather condition,
if the trigger condition is met, generating a prompt interface displaying the photographing tasks to prompt the user to start a camera for photographing.”

Dependent Claims 2-7 and 15 are also allowed due to their dependence on allowed independent claim 1. 

With regard to independent Claim 16, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An electronic device, comprising a processor and a memory, wherein the processor is electrically connected to the memory, the memory is configured to store instructions and data, and the processor is configured to:
determine multiple photographing tasks and a trigger condition for each of the photographing tasks according to the keywords; 
wherein the trigger condition comprises a time condition, a geographical condition and/or a weather condition,
if the trigger condition is met, generate a prompt interface displaying the photographing tasks to prompt the user to start a camera for photographing.”


Dependent Claims 17-22 are also allowed due to their dependence on allowed independent claim 16. 

The following are the closest prior-art of record:

Johnson et al. (US Pub No.: 2017/0163866A1) disclose a computing device including an image-capture device and a control system. The control system may be configured to receive sensor data from one or more sensors, and analyze the sensor data to detect at least one image-capture signal. The control system may also be configured to cause the image-capture device to capture an image in response to detection of the at least one image-capture signal. The control system may also be configured to enable one or more speech commands relating to the image-capture device in response to capturing the image. The control system may also be configured to receive one or more verbal inputs corresponding to the one or more enabled speech 

Rees et al. (US Pub No.: 2005/0128311A1) disclose an image capture device comprising: means for receving a user input for initiating a remote image capture operation of the image capture device; means for receiving a speech signal representative of an utterance of the user; means for processing the received speech signal to detect a keyword in the user's utterance; means for capturing an image; and
a controller responsive to said user input receiving means and said speech processing means and operable to control said image capture means; wherein said controller is operable, in response to said user input, to set the image capture device into a standby state for a period of time in which said image capture device is unresponsive to utterances of the user and, after said period of time, is operable to set the image capture device into a listening state in which the controller is operable to cause said image capture means to capture an image when said speech processing means detects said spoken keyword.


However, none of the above references, either alone or in combination with the other prior-art of record, sufficiently teach the combination of the underlined limitations to the above claims. 



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697